DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 05JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 04APR2022.
Applicant's arguments filed 05JUL2022 have been fully considered but they are not persuasive.
Regarding the claim interpretation (REMARKS P4 as filed), the Applicant disagrees with the Examiner’s claim interpretation, but offers no alternatives. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art (including technical dictionaries). The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 2173.01. The Supreme Court and Federal Circuit precedent contemplate that dictionaries may be consulted. Nix v. Hedden, 149 U.S. 304, 307 (1893) (citations omitted). Phillips v. AWH Corp., 415 F.3d 1303, 1322–23, 75 USPQ2d 1321, 1333 (Fed. Cir. 2005) (en banc) (‘‘[J]udges are free to consult dictionaries and technical treatises at any time in order to better understand the underlying technology and may also rely on dictionary definitions when construing claim terms, so long as the dictionary definition does not contradict any definition found in or ascertained by a reading of the patent documents.’’). MPEP 1204.04.
Regarding the 103 rejection (REMARKS P5-11 as filed), it is respectfully submitted that SEBASTIAN is not non-analogous art. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. MPEP 2141.01(a).
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SEBASTIAN is analogous art to the claimed invention because (1) the reference is from the same field of endeavor as the claimed invention (filtration). Liquid filtering is the intended use of the device and does not define a field of endeavor by itself.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
One having ordinary skill in the art would have found it obvious to modify the fiber filter of BONER as taught by SEBASTIAN, RODMAN, and WITSCH for the purpose of improving the properties of the filter media with a reasonable expectation of success, because all the references are in the same field of endeavor as the claimed invention (filtration) and would have been motivated to do so.
Further arguments suggesting the combination would most likely cause the apparatus of BONER to clog is unpersuasive. RODMAN teaches that such modifications including mixtures of fibers of different properties, as is also taught by SEBASTIAN, provide for an open structure, which decrease the likelihood of clogging (C2/L20; C3/L65-68). The Applicant provides no evidentiary basis for their assessment.
The Applicant discusses individually vary narrow portions of the references, then states that their combination would not be expected to be successful. This is not persuasive. Patents are relevant as prior art for all they contain (MPEP 2123) and must be considered for all that is taught or suggested to one having ordinary skill in the art.
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
One having ordinary skill in the art can employ creative steps to apply the teachings of RODMAN and SEBASTIAN, e.g.. mixing of fibers of various properties, to improve upon BONER’s filter. SEBASTIAN discusses other desirable properties including improved strength (par. [0036], right C), not just biodegradability. The rejection does not rely on the teaching of biodegradability at all, and one having ordinary skill in the art would not be so limited. Additionally biodegradability is dependent on the fiber material used. Cellulose Acetate is a well-known biodegradable material (SEBASTIAN par. [0004]). Neither the claims nor the rejections require a particular material at all, let alone cellulose acetate.
Regarding non-analogous art (REMARKS P11 as filed), see above. The applicant asserts that the technological environment is “unreasonably broad”. The Examiner respectfully submits that the technological area of filtration is diverse, but not so diverse as to be “unreasonably broad”. It is respectfully submitted that work in a subset of the filtration art may be applicable to another subset in the same field of endeavor of generally filtration.
Regarding the denier (REMARKS P11-12 as filed), independent claim 1 is not limited to a particular denier. It is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the problem faced by Applicant (REMARKS P12 as filed), it is respectfully submitted that the reasons for obviousness do not have to be the same as Applicant’s reasons. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem).
Regarding slivers (REMARKS P13), as noted in the technical dictionary definition, one having ordinary skill in the art would recognize the use of slivers when forming fibrous articles of staple fibers and would have found it obvious to do so. This is further obvious in view of the teachings of SEBASTIAN.
SLIVER: A continuous strand of loosely assembled fibers without twist. Sliver is delivered by the card, the comber, or the drawing frame. The production of sliver is the first step in the textile operation that brings staple fiber into a form that can be drawn (or reduced in bulk) and eventually twisted into a spun yarn.

Applicant’s assertion that a sliver is not well-known is unpersuasive against evidence to the contrary provided by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over BONER (US 7223347) in view of SEBASTIAN (US 20140026909), RODMAN (US 3017239), and WITSCH (US 20100319543).
Regarding claims 14-15, BONER teaches an apparatus for filtering fluids (title, Figs.) including a filter comprising:
a housing (outer fluid container, Fig. 1 #15) comprising an inlet port (influent pipe, Fig. 1 #20) and an outlet port (effluent pipe, Fig. 1 #45); and
a filter media (compressible media, Fig. 2 #60) associated with the housing and comprising:
nonwoven (C2/L30; C7/L8) fibers in rope form (see e.g. Fig. 6) and formed into e.g. a spherical shape (Fig. 8), wherein the nonwoven is composed of synthetic fibers (C5/L34-35).
BONER teaches mixed fibers for optimizing the properties of the filter material (C2/L29-39), but does not teach using a sliver in making the filter elements. One having ordinary skill in the art would recognize that in the manufacture of shaped fibrous articles one may use staple fibers that are conventionally formed into slivers for the purpose of aligning and mixing fibers.
SEBASTIAN teaches a mixed fiber sliver for use in the manufacture of cigarette filter elements (title, Figs.) comprising receiving two or more fiber tows, cutting the tows into staple length, blending the staple fibers into a blended sliver, and forming into a cylindrical shape for the purpose of blending multiple staple fibers for improved properties such as strength (abstract; par. [0019,0021,0036,0038,0051]).
RODMAN teaches air conditioner filters having germicidal properties (title), comprising:
a nonwoven material composed of staple fibers (C4/L20-26, 47-50) comprising a first synthetic staple fibers having a first denier (15% 5.5 denier; C4/L26), a second synthetic staple fibers having a second denier (10% 17 denier fibers; C4/L26), and a third synthetic staple fibers having a third denier (75% 35 denier fibers; C4/L25- 26). 
RODMAN further teaches that such a combination of staple fibers of different denier may be provided in order to filter fine particles while maintaining an open structure (C2/L11-33).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BONER’s filter media to be sufficiently mixed with various fibers having different properties as taught by SEBASTIAN and RODMAN in order to filter fine particles while maintaining an open structure with a suitable filtration properties such as strength. The references are combinable, because they are in the same technological environment of fibrous filters. See MPEP 2141 III (A) and (G).
BONER does not teach wrapping. WITSCH teaches a flutable fiber webs with high dust holding capacity (title, Fig. 3) comprising a fluted fiber web filter media spirally wrapped around a core, which may have a different density (Fig. 3. Par. [0069-0070]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter medium of BONER with the shape of wrapping and density of WITSCH in order to provide a filter medium with a satisfactory contaminant-holding capacity (par. [0069]). The references are combinable, because they are in the same technological environment of fibrous filters. See MPEP 2141 III (A) and (G).
Regarding claim 16, RODMAN teaches a composition of the nonwoven material includes, for example 15% of 5.5 denier, 10% of 17 denier fibers, and 75% 35 denier fibers (C4/L25-27). Broadly speaking, what is required is a mixture of (a) coarse fibres, (b) medium fibres, and (c) fine fibres (C2/L11-23). Note that the claimed ranges are very broad and overlapping with each other, which can widely vary from 10% of each fibre (and thus a fourth component of 70% is possible to add up to 100%) to 50 % of the first fibre, 10 % of the second fibre, and 40% of the third fibre as another example.
Additionally, RODMAN teaches the percent composition is a results-effective variable that affects the structure and properties (C4/L34-38). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed ranges because it is known that fiber composition is a results-effective variable.  See MPEP 2144.05 II, A & B.
Regarding claim 17, BONER’s modified filter is capable of filtering particulate matter. The claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
	Regarding claim 18, BONER teaches the fibers are crimped, which results in a cross-locking characteristic (C5/L52-53). See also RODMAN teaching crimping to interlock the fibres (C2/L7-10).
	Regarding claim 19, BONER teaches the synthetic staple fibers bi-component fibers (C5/L15-16).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over BONER (US 7223347) in view of SEBASTIAN (US 20140026909), RODMAN (US 3017239), WITSCH (US 20100319543), and evidenced by TAYLOR (US 3307706).
Regarding claim 20, BONER teaches the synthetic staple fibers are e.g. hydrophobic (e.g. polypropylene is hydrophobic. See BONER C5/L39 and TAYLOR table 1 and C3/L69-71).
Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777